 

--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
entered into effective as of the 1st day of July, 2016 by and among Liberty Tax,
Inc., a Delaware corporation (the "Holding Company"), JTH Tax Inc, a Delaware
corporation ("JTH Tax") and Subsidiary of the Holding Company and John T. Hewitt
("Executive").   Liberty Tax, Inc. together with its Subsidiaries (including JTH
Tax), shall be referred to in this Agreement as the "Company."
WITNESSETH:
WHEREAS, Executive is currently employed by the Company;
WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Agreement;
WHEREAS, the Executive will provide services as described herein to the Company;
WHEREAS, the Executive and the Company are currently parties to an Amended and
Restated Employment Agreement dated as of June 12, 2015, and desire to replace
that agreement with this Second Amended and Restated Employment Agreement; and
WHEREAS, Executive desires to continue his employment on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the Company and Executive
hereby agree as follows:
1.              Agreement to Employ. Upon the terms and subject to the
conditions of this Agreement, the Company hereby agrees to continue to employ
Executive, and Executive hereby accepts such continued employment with the
Company.
2.              Term; Position and Responsibilities; Location.
(a)          Term of Employment. Unless Executive's employment shall sooner
terminate pursuant to Section 7, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement from the date first
written above through April 30, 2017.  This Agreement shall be renewed
automatically for successive additional terms of one (1) year each, unless
either party gives the other written notice of non-renewal at least ninety (90)
days prior to the expiration of the initial term or any additional term, as the
case may be. The period during which Executive is employed with the Company
under this Agreement following the date of this Agreement shall be referred to
as the "Employment Period."
 
1

--------------------------------------------------------------------------------

(b)         Position and Responsibilities.  During the Employment Period,
Executive shall serve as President and Chief Executive Officer of the Company
and shall be responsible for serving as the principal executive officer with
management responsibility for overseeing the performance of the Company's other
executive officers, and such other related duties and responsibilities as are
customarily assigned to individuals serving in that position.  Executive will
also serve as a member of the Company's Operating Committee.  Executive agrees
that during the Employment Period, Executive shall devote as much of his skill,
knowledge, commercial efforts and business time as the Board shall reasonably
require for the conscientious and good faith performance of his duties and
responsibilities to the best of his ability.
(c)          Location.  During the Employment Period, Executive's services shall
be performed primarily in Virginia Beach, Virginia.
                (d)         Other Activities.  The Company and Executive
acknowledge that notwithstanding his duties under this Agreement, Executive
shall be permitted during the Employment Period to serve on civic and charitable
boards, and subject to Section 9(b), on the boards of directors (or similar
governing bodies) of other entities.
3.                           Base Salary.
                        During the Employment Period, the Company shall pay
Executive retroactive with the first payroll in the fiscal year beginning May 1,
2016 a base salary at an annualized rate of $534,000 payable in installments on
the Company's regular payroll dates but not less frequently than monthly.  The
Board shall review Executive's base salary annually during the Employment Period
(beginning after the fiscal year ending April 30, 2017) and may increase (but
not decrease) that base salary from time-to-time, based on its periodic review
of Executive's performance in accordance with the Company's regular policies and
procedures. The base salary amount payable to Executive for a full year under
this Section 3 shall be referred to herein as the "Base Salary."
4.                        Annual Incentive Compensation/Bonus. The Company has
established an annual incentive bonus program (the "Bonus").  For the duration
of this Agreement, the Executive will be eligible for the Bonus, payable as and
when Bonuses payable to other executive officers of the Company are paid.  The
amount available to be paid to Executive (except as provided in the following
sentence), and the time and form of payment of bonuses, will be determined and
approved by the Compensation Committee of the Board of Directors of the Holding
Company ("Board").  For the fiscal year of the Company ending April 30, 2017,
Executive shall be eligible for a Bonus, the maximum amount of which shall be
equal to one hundred percent (100%) of the Base Salary paid to Executive as of
the last day of each fiscal year.  For all fiscal years of the Company beginning
on or after May 1, 2017, Executive's eligibility for the Bonus shall be
determined on a basis consistent with other named executive officers of the
Company (as defined under the Securities Exchange Act of 1934).
5.                           Employee Benefits.
(a)          General. During the Employment Period, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time-to-time in which named executive officers of
the Company are eligible to participate, including, to the extent maintained by
the Company, life, medical, dental, accidental and disability insurance plans,
retirement plans, incentive stock award and stock compensation plans, and
deferred compensation and savings plans, in accordance with the terms and
conditions thereof as in effect from time-to-time.  Upon execution of this
Agreement, Executive shall be eligible to participate in the Company's existing
401(k) plan, in accordance with its terms, and the Company shall match
Executive's contributions in accordance with the terms of that plan, provided
that the matching does not violate any provisions of the 401(k) plan.
 
 
2

--------------------------------------------------------------------------------

(b)            Vacation. During the Employment Period, Executive shall be
entitled to vacation on the same basis as other executive officers of the
Company and the Holding Company. Executive shall also be entitled to
Company-designated holidays.
(c)            Cellular Phones and Personal Data Assistants. During the
Employment Period, the Company shall provide Executive with a personal data
assistant (e.g., Blackberry, iPhone, Treo, etc.) for his or her use, as well as
pay for business-related usage fees.  Executive shall submit a detailed bill in
order to obtain reimbursement.
(d)            Business Travel, Lodging. The Company will reimburse Executive
for reasonable travel, lodging, meal and other reasonable expenses incurred by
him in connection with the performance of his duties and responsibilities
hereunder upon submission of related receipts or other evidence of the
incurrence and purpose of each such expense consistent with the terms and
conditions of the Company's business expense reimbursement policy.
(e)            Licenses.  The Company will pay or reimburse Executive for (i)
all required license fees and mandatory dues associated with his status as a
certified public accountant.
6.                              Sarbanes-Oxley/Dodd-Frank Act Compliance:
Repayment of Bonus and Profits:  Executive understands that, in accordance with
The Sarbanes-Oxley Act of 2002 and the Dodd–Frank Wall Street Reform and
Consumer Protection Act of 2010 (together, "Applicable Law"), if the Holding
Company is required to prepare an accounting restatement due to the material
noncompliance of the Holding Company with any financial reporting requirement
under securities laws, Executive shall reimburse the Company, to the extent
reimbursement is required by Applicable Law,  for: (i) any bonus or other
incentive-based or equity-based compensation received by Executive from the
Company during the three-year period following the first public issuance or
filing with the SEC (whichever first occurs) of the financial document embodying
such financial reporting requirement; and (ii) any profits realized from the
sale of securities of the Holding Company during that three-year period.
7.                               Termination of Employment.  The Board believes
it is in the best interests of the Company to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
in the event the Executive terminates his employment for Good Reason (as defined
herein) or is terminated by the Company without Cause (as defined herein) and to
encourage the Executive's full attention and dedication to the Company
currently, and to provide the Executive with compensation and benefits
arrangements upon termination that ensure that the compensation and benefits
expectations of the Executive will be satisfied and that are competitive with
those of other corporations, subject to the requirements and restrictions set
forth in Section 8.  The Board has approved this Section 7 of the Agreement and
authorized its inclusion in this Agreement on the Company's behalf.

 
3

--------------------------------------------------------------------------------

(a)              Certain Definitions.




(i)      "Date of Termination" means (i) if the Executive's employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Executive's employment is terminated by
the Company other than for Cause or for Good Reason, the date on which the
Company or the Executive notifies the other of such termination, as the case may
be, and (iii) if the Executive's employment is terminated by reason of death or
disability, the date of death of the Executive or the effective date of the
disability, as the case may be.


(ii)       The "Effective Date" shall mean the date on which an event occurs
that gives rise to Good Reason for termination of the Executive's employment
with the Company.

 
    (b)         Termination of Employment.


(i)        Good Reason.  Executive may terminate his or her employment during
the Employment Period for Good Reason. In such event, the Company shall have the
Termination Obligations in Section 7(d)(i) below. For the purposes of this
Agreement, "Good Reason" shall mean any of the following:


(A)          the assignment to the Executive of any duties inconsistent with the
Executive's position (including status, office(s), title, and reporting
requirements), authority, duties, and responsibilities as President and Chief
Executive Officer as provided in Section 2(b) above, or any other action by the
Company that results in a diminution in that position (including status,
office(s), title, and reporting requirements), authority, duties and
responsibilities as President and Chief Executive Officer as provided in Section
2(b) above, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
within thirty (30) days after receipt of notice thereof given by the Executive;


(B)           any failure by the Company to provide the Executive with
compensation and benefits that are in the aggregate at least commensurate in all
material respects with those provided to Executive immediately preceding the
Effective Date, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and that is remedied by the Company within thirty
(30) days after receipt of notice thereof given by the Executive;


(C)            any change of the Executive's primary place of business away from
Virginia Beach, Virginia; or


(D)            any material breach of this Agreement by the Company.
 
 
4

--------------------------------------------------------------------------------



(ii)                     Without Good Reason.  Executive may terminate his or
her employment during the Employment Period without Good Reason. In such event,
the Company shall have the Termination Obligations in Section 7(d)(ii) below.


(iii)                    Cause.  The Company may terminate the Executive's
employment during the Employment Period for Cause. In such event, the Company
shall have the Termination Obligations in Section 7(d)(ii) below. For purposes
of this Agreement, "Cause" shall mean any of the following:


(A)            the willful and continued failure of the Executive to perform
substantially the Executive's duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), if, within
30 days of receiving a written demand for substantial performance from the Board
that specifically identifies the manner in which the Executive has not
substantially performed his duties, the Executive shall have failed to cure the
non-performance or to take measures to cure the non-performance, or


(B)             the willful engaging by the Executive in gross misconduct that
is materially and demonstrably injurious to the Company.


(C)             the Executive's indictment or conviction of a crime that (i) is
predicated on either fraud or embezzlement, (ii) involves moral turpitude, or
(iii) constitutes a felony under Virginia law;
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or a committee thereof, or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company. 
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership at a meeting of the Board called and held for that
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is at fault
for conduct described in subparagraph (A) or (B) above, and specifying the
particulars thereof in detail.


(iv)                Without Cause.  The Company may terminate Executive without
Cause. In such event, the Company shall have the Termination Obligations in
Section 7(d)(i) below.


(v)                 Death or Disability.  Executive's employment shall
automatically terminate on Executive's death and may be terminated by the
Company due to his Disability. For the purposes of this Agreement, "Disability"
shall mean a physical or mental disability that prevents Executive from
performing his essential job functions as President and Chief Executive Officer
for a continuous period of at least six (6) months. In such event, the Company
shall have the Termination Obligations in Section 7(d)(ii) below.
 
 
5

--------------------------------------------------------------------------------



(vi)                  Employment-Related Death or Disability. For the purposes
of this Agreement, "Employment-Related Death or Disability" shall mean the death
of Executive or the Disability of Executive, to the extent Death occurred while
Executive was traveling while performing Executive's duties with the Company, or
the proximate cause of the Disability was directly related to the performance of
Executive's duties with the Company.


(c)                            Notice of Termination.  Any termination of
Executive's employment by the Company for or without Cause, or by the Executive
for or without Good Reason, shall be communicated by a Notice of Termination to
the other party. For purposes of this Agreement, a "Notice of Termination" means
a written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) if the
Date of Termination is other than the date of receipt of the notice (which date
shall be not more than thirty days after the giving of the notice).  The failure
by the Company or the Executive to set forth in the Notice of Termination any
fact or circumstance that contributes to a showing of Cause or Good Reason shall
not waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting that fact or
circumstance in enforcing the Executive's or the Company's rights hereunder.


(d)                           Company's Termination Obligations.


(i)                    Good Reason, Without Cause or Employment-Related Death or
Disability.  If the Executive's employment is terminated by Executive for Good
Reason, by the Company without Cause, or as a result of Executive's
Employment-Related Death or Disability, then within 30 days after the Date of
Termination, the Company shall pay to Executive a lump sum payment in cash equal
to the aggregate of the following amounts under (A) and (B) and provide the
other benefits provided below:


(A)          Executive's Base Salary through the Date of Termination, to the
extent not previously paid, reimbursement for any unreimbursed business expenses
incurred by Executive prior to the Date of Termination that are subject to
reimbursement under Section 5 above and payment of accrued, but unused vacation
time as of the Date of Termination ("Accrued Obligations").


(B)           an amount equal to the Executive's monthly Base Salary as of the
day prior to the Date of Termination multiplied by eighteen (18).


(C)           the portion of the Bonus for the fiscal year of the Company
(ending on April 30) during which Executive was employed that includes the Date
of Termination, that portion to equal the product (that product, the "Pro-Rata
Bonus") of the Bonus that would have been payable to Executive for that fiscal
year had Executive remained employed for the entire fiscal year, determined
based on the extent to which the Company achieves the performance goals for that
year, multiplied by a fraction, the numerator of which is equal to the number of
days in the fiscal year that precedes the date of termination and the
denominator of which is equal to 365, payable in cash at the time otherwise
provided under the terms of the Bonus program.
 
 
6

--------------------------------------------------------------------------------



(D)            to the extent any incentive stock awards, such as stock options,
stock appreciation rights, restricted stock, dividend equivalent rights, or any
other form of incentive stock compensation granted Executive shall have not
vested, they shall immediately become fully (100%) vested and exercisable and
shall be paid in accordance with their terms.


(E)             continued coverage at the Company's expense under the Company's
medical, dental, life insurance and disability policies or arrangements with
respect to Executive and any of his dependents who were covered under those
Company plans on the day prior to the Date of Termination for a period of
eighteen (18) months following the Date of Termination; provided, however, that
if Executive becomes reemployed with another employer and is eligible to receive
comparable medical or other welfare benefits under another employer provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during the applicable period of
eligibility provided that the costs of obtaining those medical and other welfare
benefits is less than the cost of those benefits to Executive immediately prior
to the Date of Termination, and provided further that continued participation
shall not be allowed if the Company determines that the payment would be
considered discriminatory under applicable law.


(F)            to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and/or the
Company's Affiliates.


(ii)                   Without Good Reason, With Cause, Death or Disability
(other than Employment-Related Death or Disability).  If Executive's employment
should terminate on his death, if the Company should terminate his employment
for Cause or due to his Disability, or if he should terminate his employment
without Good Reason during the Employment Period, other than as a consequence of
Employment-Related Death or Disability, the Company shall pay to Executive (or
to his estate in the event of his death) the Accrued Obligations within thirty
(30) days following the Date of Termination. In addition, if Executive's
employment should terminate on his death or because of his Disability during the
Employment Period (other than as a consequence of Employment-Related Death or
Disability), the Company shall pay to Executive (or to his estate in the event
of his death) the Pro-Rata Bonus, if any, in one lump sum payment on the Bonus
Payment Date for the fiscal year of the Company that includes the Date of
Termination.


      (e)                     Non-exclusivity of Rights.  Nothing in this
Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which the Executive may qualify, nor, shall anything herein limit or
otherwise affect the rights that the Executive may have under any contract or
agreement with the Company.  Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with that plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.
 
7

--------------------------------------------------------------------------------



(f)                           Full Settlement.  The Company's obligations to
make the payments provided for in this Agreement and otherwise to perform the
Company's obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against Executive or others.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.  The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guaranty of performance thereof (including as
a result of any contest by Executive about the amount of any payment pursuant to
this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Internal
Revenue Code of 1986, as amended (the "Code").


(g)                          Limitation on Benefits.  It is the intention of the
parties that payments to be made to the Executive pursuant to this Agreement and
under any other plan, agreement or arrangement maintained by the Company shall
not constitute "excess parachute payments" within the meaning of Section 280G of
the Code and any regulations thereunder.  If the independent accountants serving
as auditors for the Company on the Effective Date (or any other accounting firm
designated by the Company) determine that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be nondeductible by the Company under Section 280G of the Code
(and any successor provision) as amended from time to time, then the amounts
payable or distributable under this Agreement will be reduced to the maximum
amount that may be paid or distributed without causing such payments or
distributions to be nondeductible.  The determination shall take into account
(a) whether the payments or distributions are "parachute payments" under Section
280G, (b) the amount of payments and distributions under this Agreement or any
other plan, agreement or arrangement that constitute reasonable compensation,
and (c) the present value of the payments and distributions determined in
accordance with Treasury Regulations in effect from time to time.  In the event
any payments or benefits are to be reduced, the Company shall reduce or
eliminate the payments to the Executive by first reducing or eliminating those
payments or benefits that are payable in cash and then by reducing or
eliminating those payments that are not payable in cash, in each case in reverse
order beginning with payments or benefits that are to be paid or provided the
farthest in time from the date of determination.  Any reduction pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive's rights and entitlements to
any benefits or compensation.


(h)                           Successors.
 
 
8

--------------------------------------------------------------------------------



(i)                    This Section 7 of the Agreement is personal to the
Executive and, without the prior written consent of the Holding Company, shall
not be assignable by the Executive otherwise than by will or the laws of descent
and distribution.  This Section 7 of the Agreement shall inure to the benefit of
and be enforceable by the Executive's legal representatives.


(ii)                  This Section 7 of the Agreement shall inure to the benefit
of and be binding upon the Company and the Company's successors and assigns.


(iii)                 The Company will require any Successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


8.            Code Section 409A Compliance
(a)                        The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code and applicable guidance thereunder ("Code Section 409A") or comply with an
exemption from the application of Code Section 409A and, accordingly, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.
(b)                        Neither the Executive nor the Company shall take any
action to accelerate or delay the payment of any monies and/or provision of any
benefits in any matter that would not be in compliance with Code Section 409A.
(c)                        A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
form or timing of payment of any amounts or benefits upon or following a
termination of employment unless the termination is also a "separation from
service" (within the meaning of Code Section 409A) and, for purposes of any such
provision of this Agreement under which (and to the extent) deferred
compensation subject to Code Section 409A is paid, references to a "termination"
or "termination of employment" or like references shall mean separation from
service.  If the Executive is deemed on the date of separation from service with
the Company to be a "specified employee", within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then with
regard to any payment or benefit that is required to be delayed in compliance
with Code Section 409A(a)(2)(B), the payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the six- month period
measured from the date of the Executive's separation from service or (ii) the
date of the Executive's death.  In the case of benefits required to be delayed
under Code Section 409A, however, the Executive may pay the cost of benefit
coverage, and thereby obtain benefits, during that six month delay period and
then be reimbursed by the Company thereafter when delayed payments are made
pursuant to the next sentence.  On the first day of the seventh month following
the date of the Executive's separation from service or, if earlier, on the date
of the Executive's death, all payments delayed pursuant to this Section 8(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of the delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
9

--------------------------------------------------------------------------------

(d)                       With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits subject to Code Section 409A,
except as permitted by Code Section 409A, (i) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because those expenses are subject to a limit related to the period the
arrangement is in effect. All reimbursements shall be reimbursed in accordance
with the Company's reimbursement policies but in no event later than the fiscal
year following the fiscal year in which the related expense is incurred.
(e)                         If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Code Section 409A, each installment
shall be treated as a separate payment.
(f)                          When, if ever, a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., "payment
shall be made within ten (10) days following the date of termination"), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.
(g)                           Notwithstanding any of the provisions of this
Agreement, the Company shall not be liable to the Executive if any payment or
benefit which is to be provided pursuant to this Agreement and that is
considered deferred compensation subject to Code Section 409A otherwise fails to
comply with, or be exempt from, the requirements of Code Section 409A.
9.                                           Restrictive Covenants. The Company
and Executive agree that Executive will have a prominent role in the management
of the business, and the development of the goodwill of the Company and will
have access to and become familiar with or exposed to Confidential Information
(as that term is defined below), in particular, trade secrets, proprietary
information, and other valuable business information of the Company pertaining
to the Company's specialty business involving income tax preparation, the
electronic filing of income tax returns, refund anticipation loans, or
franchising of any of these activities (the "Company's Business").  Executive
agrees that Executive could cause harm to the Company if he solicited the
Company's employees, customers, or business counterparties upon the termination
of Executive's employment away from the Company , or misappropriated or divulged
the Company's Confidential Information; and that as such, the Company has
legitimate business interests in protecting its goodwill and Confidential
Information; and, as such, these legitimate business interests justify the
following restrictive covenants:
 
10

--------------------------------------------------------------------------------

(a)             Confidentiality and Non-Disclosure Covenant.
(i)                  Executive acknowledges and agrees that the terms of this
Agreement, including all addendums and attachments hereto, are confidential.
Except as required by law or the requirements of any stock exchange, Executive
agrees not to disclose any information contained in this Agreement to anyone,
other than to Executive's lawyer, financial advisor or immediate family members.
If Executive discloses any Information contained in this Agreement to his
lawyer, financial advisor or immediate family members as permitted herein,
Executive agrees to immediately tell each such individual that he or she must
abide by the confidentiality restrictions contained herein and keep such
information confidential as well.
(ii)                 Executive agrees that during his employment with the
Company and thereafter, Executive will not, directly or indirectly (A) disclose
any Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive's
own benefit or the benefit of any third party. "Confidential Information"
includes the Company's marketing plans, business plans, financial information
and records, operation methods, personnel information, computer databases and
proprietary software programs, drawings, designs, information regarding product
development, customer lists, or other commercial or business information and any
other information not available to the public generally. The foregoing
obligation shall not apply to any Confidential Information that has been
previously disclosed to the public, is in the public domain (other than by
reason of a breach of Executive's obligations to hold the Confidential
Information confidential), or is otherwise known by Executive prior to his
employment under this Agreement. In particular, Confidential Information will
not include any knowledge of the Executive with respect to the general business
of the Company.  If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the Board of that disclosure obligation or request no later than three (3)
business days after Executive learns of the obligation or request, and permit
the Company to take all lawful steps it deems appropriate to prevent or limit
the required disclosure.
(b)                               Non-Competition Covenant.
(i)                Executive agrees that during his employment with the Company,
Executive shall devote as much of his skill, knowledge, commercial efforts and
business time as the Board shall reasonably require to the conscientious and
good faith performance of his duties and responsibilities to the Company to the
best of his ability.  Accordingly, Executive shall not, directly or indirectly,
be employed by, render services for, engage in business with or serve as an
agent or consultant to any Person other than the Company, except for service on
the boards of directors (or similar governing bodies) of not more than three (3)
other for-profit enterprises).
 
11

--------------------------------------------------------------------------------

(ii)                    Executive further agrees that for a period of eighteen
(18) months following the termination of his employment with the Company (for
any reason), Executive shall not, directly or indirectly, within a twenty-five
(25) mile radius of any Liberty Tax Service office (or other retail tax office
operated by the Holding Company, the Company, any of their Subsidiaries, or any
of their franchisees) in the United States or Canada that exists as of the
effective date of termination (whether owned or franchised), provide services as
an employee, consultant, or independent contractor, in the same or substantially
similar capacity as that in which Executive serves the Company at the time of
his termination, to any company that is engaged in, and is competitive with, the
Company's Business.
(iii)                   Executive shall be permitted to hold a five percent (5%)
or less interest in the equity or debt securities of any publicly traded
company.
(c)                                Non-Solicitation of Employees and
Franchisees. During the period of Executive's employment with the Company and
for the eighteen (18) month period following the termination of his employment
(for any reason), Executive shall not, directly or indirectly, by himself or
through any third party, whether on Executive's own behalf or on behalf of any
other Person or entity, (i) solicit or induce or endeavor to solicit or induce,
divert, employ or retain, (ii) interfere with, or attempt to establish a
business relationship of a nature that is competitive with the Company's
Business with any person that is or was (during the last ninety (90) days of
Executive's employment with the Company ) an employee or franchisee of the
Company (or other retail tax office operated by the Holding Company, the Company
or any of the Company's Subsidiaries, or any of the Company's franchisees), or a
relative or Affiliate of a franchisee, without the express written permission of
the Company.
(d)                               Non-Solicitation of Customers. During the
period of Executive's employment with the Company and for the eighteen (18)
month period following the termination of his employment (for any reason),
Executive shall not, directly or indirectly, by himself or through any third
party, whether on Executive's own behalf or on behalf of any other Person or
entity, (i) solicit or induce or endeavor to solicit or induce, divert, employ
or retain, (ii) interfere with, or (iii) attempt to establish a business
relationship of a nature that is competitive with the Company's Business with
any person that is or was (during the last ninety (90) days of Executive's
employment with the Company) a customer of the Company or other retail tax
office operated by the Holding Company, the Company, any of the Company's
Subsidiaries, or any of the Company's franchisees, without the express written
permission of the Company.
10.                                               Work Product. Executive agrees
that all of Executive's work product (created solely or jointly with others, and
including any intellectual property or moral rights in such work product),
given, disclosed, created, developed or prepared in connection with Executive's
employment with the Company ("Work Product") shall exclusively vest in and be
the sole and exclusive property of the Company and shall constitute "work made
for hire" (as that term is defined under Section 101 of the U.S. Copyright Act,
17 U.S.C. § 101) with the Company being the person for whom the work was
prepared. In the event that any Work Product is deemed not to be a "work made
for hire" or does not vest by operation of law in the Company, Executive hereby
irrevocably assigns, transfers and conveys to the Company, exclusively and
perpetually, all right, title and interest that Executive may have or acquire in
and to Work Product throughout the world, including without limitation any
copyrights and patents, and the right to secure registrations, renewals,
reissues, and extensions thereof. The Company or its designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive's employment with the Company. Executive shall promptly
disclose to the Company the creation or existence of any Work Product and shall
take whatever additional lawful action may be necessary, and sign whatever
documents the Company may require, in order to secure and vest in the Company,
or its designees all right, title and interest in and to all Work Product and
any intellectual property rights therein (including full cooperation in support
of any Company applications for patents and copyright or trademark
registrations).
 
 
12

--------------------------------------------------------------------------------

11.                                            Return of Company Property. In
the event of the termination of Executive's employment for any reason, Executive
shall return to the Company all of the property of the Company, including
without limitation all Company materials or documents containing Confidential
Information, and including without limitation, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, televisions, card access to any Company building, customer lists,
computer disks, reports, files, e-mails, work papers, Work Product, documents,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents that Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive's employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents.
12.                                            Compliance With Company Policies.
During Executive's employment with the Company, Executive shall be governed by
and be subject to, and Executive hereby agrees to comply with, all Company
policies, procedures, codes, rules and regulations applicable to all employees
and to executive officers of the Company , as they may be amended from time to
time in the Company's  sole discretion (collectively, the "Policies") provided
however that such policies will be reasonably consistent with the policies of
other comparable companies in terms of revenue, industry and/or market
capitalization.
13.                                            Injunctive Relief with Respect to
Covenants.  Executive acknowledges and agrees that in the event of any material
breach by Executive of any of section of this Agreement that remedies at law may
be inadequate to protect the Company, and, without prejudice to any other legal
or equitable rights and remedies otherwise available to the Company, Executive
agrees to the granting of injunctive relief in the Company's favor in connection
with any such breach or violation without proof of irreparable harm.
14.                                      Assumption of Agreement. The Company
shall require any Successor thereto, by agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement and shall entitle
Executive to compensation from the Company  in the same amount and on the same
terms as Executive would be entitled hereunder if the Company had terminated
Executive's employment without Cause as described in Section 7, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination.
 
13

--------------------------------------------------------------------------------

15.                                     Indemnification. The Company agrees both
during and after the Employment Period to indemnify Executive to the fullest
extent permitted by the respective Certificates of Incorporation, Bylaws and
other organizational documents of the entities constituting the Company
(including payment of expenses in advance of final disposition of a proceeding)
against actions or inactions of Executive during the Employment Period as an
officer, director or employee of the Company, or any of the Company's
Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any of the
foregoing. The Company also agrees to provide Executive with Directors and
Officers insurance coverage both during and, with regard to matters occurring
during the Employment Period, after the Employment Period. That coverage shall
be at a level at least equal to the level being maintained at the time for the
then current officers and directors or, if then being maintained at a higher
level with regard to any prior period activities for officers or directors
during the prior period, the higher amount with regard to Executive's activities
during the prior period.  Executive shall not be indemnified by the Company with
regard to any liability for repayment of bonuses and/or profits as required
under Section 6.
16.                                           Entire Agreement. This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof. All prior correspondence and proposals (including but not
limited to summaries of proposed terms) and all prior promises, representations,
understandings, arrangements and agreements relating to such subject matter
(including but not limited to those made to or with Executive by any other
person and those contained in any prior employment, consulting or similar
agreement entered into by Executive and the Company or any predecessor thereto
or Affiliate thereof) are merged herein and superseded hereby.
17.                                           Survival. The provisions of this
Agreement set forth in Sections 6 through 18 hereof shall survive the
termination of the Executive's employment hereunder.
18.                                           Miscellaneous.
(a)                                    Binding Effect: Assignment. This
Agreement shall be binding on and inure to the benefit of the Company and its
successors and permitted assigns. This Agreement shall also be binding on and
inure to the benefit of Executive and his heirs, executors, administrators and
legal representatives. This Agreement shall not be assignable by any party
hereto without the prior written consent of the other parties hereto.
(b)                                   Choice of Forum and Governing Law.  The
parties agree that:  (i) any litigation involving any noncompliance with or
breach of the Agreement, or regarding the interpretation, validity and/or
enforceability of the Agreement,  shall be interpreted in accordance with and
governed by the laws of the Commonwealth of Virginia, without regard for any
conflict of law principles; (ii) jurisdiction and venue shall be laid solely and
exclusively in the Circuit Court for the City of Virginia Beach or the United
States District Court for the Eastern District of Virginia, Norfolk Division.
(c)                                     Taxes. The Company may withhold from any
payments made under this Agreement all applicable taxes, including but not
limited to income, employment and social insurance taxes, as shall be required
by law.
 
14

--------------------------------------------------------------------------------

(d)                                  Amendments. No provision of this Agreement
may be modified, waived or discharged unless the modification, waiver or
discharge is approved in writing by the Board or a Person authorized thereby and
is agreed to in writing by Executive. No waiver by any party hereto at any time
of any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions.  To the extent that after the date of this Agreement,
the Company develops a form of executive employment agreement that is expected
to be utilized with the named executive officers of the Company, the parties
will negotiate in good faith with regard to the amendment or replacement of this
Agreement in light of such new form of agreement.
(e)                                  Severability. In the event that any one or
more of the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. In the
event that one or more terms or provisions of this Agreement are deemed invalid
or unenforceable by the laws of Virginia or any other state or jurisdiction in
which it is to be enforced, by reason of being vague or unreasonable as to
duration or geographic scope of activities restricted, or for any other reason,
the provision in question shall be immediately amended or reformed to the extent
necessary to make it valid and enforceable by the court of such jurisdiction
charged with interpreting and/or enforcing that provision. Executive agrees and
acknowledges that the provision in question, as so amended or reformed, shall be
valid and enforceable as though the invalid or unenforceable portion had never
been included herein.
(f)                                   Notices. Any notice or other communication
required or permitted to be delivered under this Agreement shall be (i) in
writing, (ii) delivered personally, by courier service or by certified or
registered mail, first-class postage prepaid and return receipt requested, (iii)
deemed to have been received on the date of delivery or, if mailed, on the third
business day after the mailing thereof, and (iv) addressed as follows (or to
such other address as the party entitled to notice shall hereafter designate in
accordance with the terms hereof):
(i)              If to the Company or Holding Company, to:
 1716 Corporate Landing Parkway
 Virginia Beach, Virginia 23454
(ii)             If to Executive, to his residential address as currently on
file with the Company.
(g)              Voluntary Agreement: No Conflicts. Executive represents that he
is entering into this Agreement voluntarily and that Executive's employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.
 
15

--------------------------------------------------------------------------------

(h)                                  Counterparts/Facsimile. This Agreement may
be executed in counterparts (including by facsimile), each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.
(i)                                   Headings. The section and other headings
contained in this Agreement are for the convenience of the parties only and are
not intended to be a part hereof or to affect the meaning or interpretation
hereof.
(j)                                   Certain other Definitions.
(i)                            "Affiliate": with respect to any Person, means
any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with the
first Person, including but not limited to a Subsidiary of any such Person.
(ii)                           "Control" (including, with correlative meanings,
the terms "Controlling", "Controlled by" and "under common Control with"): with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by contract or
otherwise.
(iii)                           "Person": any natural person, firm, partnership,
limited liability company, association, corporation, company, trust, business
trust, governmental authority or other entity.
(iv)                           "Subsidiary": with respect to any Person, each
corporation or other Person in which the first Person owns or Controls, directly
or indirectly, capital stock or other ownership interests representing fifty
percent (50%) or more of the combined voting power of the outstanding voting
stock or other ownership interests of that corporation or other Person.
(v)                            "Successor": of a Person means a Person that
succeeds to the first Person's assets and liabilities by merger, liquidation,
dissolution or otherwise by operation of law, or a Person to which all or
substantially all the assets and/or business of the first Person are
transferred.


IN WITNESS WHEREOF, the Company and JTH Tax have duly executed this Agreement by
their authorized representatives, and Executive has hereunto set his hand, in
each case effective as of the date first above written.
JTH TAX, INC.


By:  /s/ Kathleen E. Donovan                                                
Its: Vice President and Chief Financial Officer




16

--------------------------------------------------------------------------------



LIBERTY TAX, INC.


By:  /s/ Kathleen E. Donovan                                                 
Its: Vice President and Chief Financial Officer






EXECUTIVE:


 /s/ John T.
Hewitt                                                                                     
John T. Hewitt
 
 




17


--------------------------------------------------------------------------------

 
 